Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 5, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140784                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  AMERISURE MUTUAL INSURANCE COMPANY,                                                                 Alton Thomas Davis,
           Plaintiff/Counter-Defendant-                                                                                  Justices
           Appellant,
  v                                                                 SC: 140784
                                                                    COA: 286677
                                                                    Oakland CC: 2007-085003-CK
  HALL STEEL COMPANY,
           Defendant/Counter-Plaintiff-
           Appellee,
  and
  CLEVELAND DIE AND MANUFACTURING,
  INC.,
          Defendant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 5, 2010                    _________________________________________
           p1102                                                               Clerk